REASONS FOR ALLOWANCE

Contents
Notice of Pre-AIA  or AIA  Status	2
Response to Amendment	2
Allowable Subject Matter	2
Conclusion	4


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 12/23/21.  Claims 1, 3-5, 8-9 are currently pending.



Allowable Subject Matter
Claims 1, 3-5, 8-9 are allowed.

The following is an examiner’s statement of reasons for allowance:
represent position information of character strings of an item in the plurality of document images for each type of the document images and for each item; performing a character recognition process for the document image that is the character recognition target; selecting the character string of the item based on a comparison of the position information of the first feature quantity with position information of the character string that is acquired in the document image among the character strings acquired by the character recognition process; and presenting the document image representing a position of the character string of the item that is acquired by the character recognition process and a character string of the item that has been input in advance, and acquiring a determination result indicating whether or not the character string that has been input in advance of the item matches the character string of the item that is acquired by the character recognition process, wherein the presenting includes presenting, to a user, the document image representing the position of the character string of the item and the character string that has been input in advance, and the acquiring includes acquiring the determination result determined by the user, wherein the determination result indicates whether or not the character string of the item appearing in the document image matches the character string that has been input in advance.”, in all the claims which is not found in the prior art references.  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations supra, when read in light/combination of the other claimed limitations within the cited claims.  Also, it is noted that the quoted limitations, in combination with the other claim limitations of the cited claims, deem the claims patentable, not just the consideration of the quoted limitations by themselves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666